Citation Nr: 1648115	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  13-04 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for skin cancer, including as due to in-service herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from April 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied, in pertinent part, the Veteran's claim of service connection for squamous cell carcinoma, including as due to in-service herbicide exposure.  The Veteran disagreed with this decision in August 2012.  He perfected a timely appeal in January 2013.  A Travel Board hearing was held at the RO in October 2015 before the undersigned Veterans Law Judge; a copy of the hearing transcript has been added to the record.

The Board remanded this matter in January 2016 for additional development, to include a VA examination.  As explained below, such development has been substantially completed.  

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems. 


FINDINGS OF FACT

1.  The Veteran was exposed to herbicides while serving in the Republic of Vietnam.

2.  Skin cancer is not among the disabilities for which presumptive service connection for herbicide exposure is warranted.

3.  The Veteran's skin cancer did not have its onset in active service, and is not otherwise related to service.



CONCLUSION OF LAW

The criteria for service connection for skin cancer, to include as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seeks to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the regional office.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Here, the VCAA duty to notify was satisfied by way of a December 2010 letter which fully addressed all notice elements.  The letter informed the Veteran of what evidence was required to substantiate his claim, and of the Veteran and VA's respective duties for obtaining evidence, as well as what type of information and evidence was needed to establish a disability rating and the possible effective date of the benefits.  Therefore, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records, pertinent medical records and providing an examination when necessary.  Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records are associated with the claims file, as are post-service treatment records and VA examination reports. Virtual VA and VBMS records were also reviewed.  There is no indication that there are any other outstanding pertinent documents or records that have not been obtained or that are not adequately addressed in documents or records contained within the claims file. 

The Board also finds that its prior remand instructions were substantially fulfilled.  The January 2016 remand instructions sought updated medical records, and a medical examination of the Veteran, which occurred in February 2016.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

Regarding the February 2016 VA examination, the Board finds that the resulting examination report is adequate, as it shows that the examiner considered the Veteran's relevant medical, military and occupational history, reviewed relevant physical examinations with testing, and provided reasoned analysis to support the medical opinions provided.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that VA must ensure that a provided examination is adequate).

As noted above, the Veteran participated in a Board hearing at the RO in October 2015.  The United States Court of Appeals for Veterans Claims (Court) has held that 38 C.F.R. § 3.103 (c)(2) requires that the hearing officer who conducts a hearing fulfill the following two duties in order to comply with the above regulation: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the undersigned VLJ fully explained the issues involved.  The Veteran was represented at the hearing by a representative of the Disabled American Veterans.  A review of the record reveals no assertion, by the Veteran or his representative, that VA or the VLJ failed to comply with 38 C.F.R. § 3.103 (c)(2) or identified any other prejudice in the conduct of the Board hearing.  Moreover, the Veteran and his representative demonstrated actual knowledge of the elements and evidence necessary to substantiate the claim, as evident in the provided testimony.  As such, the VLJ complied with the duties set forth in Bryant and that the Board can adjudicate the claim based on the current record. 

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

The Veteran contends that his skin cancer developed either as a result of his exposure to herbicides, or to the sun, while serving in the Army.  Specifically, he asserts that he was exposed to Agent Orange while in service; in addition, he spent at least 11 months outdoors in Vietnam, with only a helmet or baseball cap to protect his skin from the sun.  He contends that either exposure was the cause of his skin cancer.

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).  Additionally, a disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310. 

Service connection for certain diseases, such as malignant tumors, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307 (a)(3), 3.309(a). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  As malignant tumors are considered to be chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303 (b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

To establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, supra. 

Additionally, in some circumstances, a disease associated with exposure to certain herbicide agents will be presumed to have been incurred in service, even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116 (a) (West 2014); 38 C.F.R. §§ 3.307 (a)(6), 3.309(e) (2016).  A veteran who served in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116 (f) (West 2014).

The following diseases have been determined to be associated with herbicide exposure, under current VA regulation: chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); Type II diabetes mellitus; soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma; hairy cell leukemia and other chronic B-cell leukemias; Parkinson's disease; and ischemic heart disease.  Such diseases shall be service connected if a Veteran was exposed to an herbicide agent during active military, naval, or air service, so long as the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307 (a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. §§ 501 (a), 1116 (West 2014); 38 C.F.R. § 3.309 (e). 

The Secretary of the Department of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 41, 442-41, 449, and 61 Fed. Reg. 57, 586-57, 589 (1996).  The United States Court of Appeals for the Federal Circuit has held, however, that a claimant is not precluded from establishing service connection with proof of actual causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Board observes that the Veteran's service treatment records demonstrate that he served within the borders of Vietnam during his period of service.  He is therefore presumed to have been exposed to herbicides in service.  38 U.S.C.A. § 1116 (f); 38 C.F.R. § 3.307 (a)(6)(i) and (iii).

At the outset, the Board notes that skin cancer is not listed as one of the disabilities for which presumptive service connection based on herbicide exposure can be granted under 38 C.F.R. § 3.307 (a)(6) and 38 C.F.R. § 3.309 (e).  Thus, service connection may not be granted on a presumptive basis based on herbicide exposure.

The Board notes that the Veteran's skin cancer was not treated during service or diagnosed within one year of separation of service.  His service treatment records are silent as to any complaints concerning the skin.  At separation from service in April 1970, clinical examination of the Veteran's skin was normal and the Veteran did not report any skin conditions on the accompanying report of medical history.  The Veteran testified in October 2015 that his skin cancer first manifested in approximately the year 2000.  The evidence of record shows formal diagnoses for squamous cell and basal cell cancers in 2006 and 2009.  Thus, the lay and medical evidence establishes that skin cancer had its onset some 30 to 40 years following the Veteran's separation from service.  Consequently, service connection cannot be granted based on chronicity or continuity of symptomatology as the skin cancer or symptoms thereof did not manifest during service or within one year of separation from service.

Finally, the Board finds the evidence does not support a finding of direct service connection between the Veteran's skin cancer and service, to include his exposure to herbicides, as there is no competent and credible nexus between service and the disability.  

In February 2016, in response to the Board's January 2016 remand, the Veteran underwent a VA skin examination.  At that time, the examiner noted the 2006 and 2009 diagnoses of skin cancer.  Some residual scarring was noted.  On the question of nexus to service, the examiner opined that it was less likely than not that the Veteran's skin cancer was related to his sun exposure in Vietnam.  As rationale, the examiner indicated that medical literature showed that total solar exposure may be of some significance; however, the Veteran was only in service for 2 years, but spent a subsequent 45 years as a painter, working outdoors for long periods of time.  The examiner explained that while the Veteran went shirtless in his 11 months in Vietnam, the most important period of sun exposure is as a child.  He indicated that the Veteran was initially raised in the mountains of New Mexico, at a high altitude with less atmosphere to protect him from ultraviolet radiation in sunlight.  The Veteran also described heavy sun exposure after moving, as a child, to Oklahoma.  In addition, the Veteran reported experiencing several sunburns as a child.   The VA examiner noted that the type of cancer experienced by the Veteran was a form commonly found in the general population.  The examiner concluded that, overall, the in-service sun exposure was far outweighed by the Veteran's lifetime (that is, non-service) sun exposure.  The examiner also noted that there was no mention in medical literature of any correlation between high-temperature climates, like that found in Vietnam, and a higher incidence of solar exposure. 

The Board assigns great probative weight to the February 2016 opinion, as it contained not only a clear conclusion with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly-reasoned opinion); Stefl, supra ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  The examiner also discussed the Veteran's lay assertions and arguments in his well-detailed analysis.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Notably, there is no contrary medical opinion of record.  

The Board has also considered the Veteran's lay statements indicating a direct nexus between his disability and service.  At the October 2015 hearing, he testified that he had cancerous growths removed from his ear, chest and eye.  The Veteran indicated that he had been exposed to Agent Orange and to the sun while serving in Vietnam, and that he believed such exposure caused his skin cancer. 

To the extent the Veteran contends he received treatment for skin cancer, his statements are competent and credible.  However, he is not shown to have the medical expertise to diagnose or determine the etiology of his skin cancer, to include determining its relationship to Agent Orange or his period of service. Relationships between service, to include exposure to Agent Orange, and skin cancer are not readily apparent to a lay person.  Physicians must rely on examination, medical history, and special diagnostic testing to render a diagnosis and determine etiology.  Consequently, the Veteran is not competent to opine as to the etiology of his skin cancer.

In considering the Veteran's own statements regarding the nature and etiology of his skin cancer, the Board acknowledges that he is competent to discuss his observations and symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994). 

However, the Board finds that the Veteran's lay statements are outweighed by the negative VA medical opinion cited above.  Further, a lay witness is not competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder when, as here, they do not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  Accordingly, though he is competent to report symptoms, the Veteran is not credible to provide an opinion as to the nature and etiology of his skin cancer.  Further, the probative medical opinion weighs against a finding that the Veteran's skin cancer is related to either his conceded exposure to Agent Orange or his in-service sun exposure. 

Consequently, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's skin cancer manifested during or as a result of service, to include his exposure to herbicides.  Therefore, the provisions regarding reasonable doubt are not applicable and service connection for skin cancer must be denied.  See 38 U.S.C.A. § 5107 (b) (West 2014); see also Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for skin cancer, including as due to in-service herbicide exposure, is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


